The conviction is for unlawfully driving an automobile while intoxicated; penalty assessed at confinement in the penitentiary for nine months.
It has been made known to this court by the sheriff of Cochran County that on the first day of May, 1935, the appellant escaped from the jail of said county and is still at large. Under the terms of Art. 824, C. C. P., as amended by Acts of 1933, Chap. 34, (Vernon's Ann. C. C. P., Art. 824), and Art 825, the escape of the appellant deprives this court of jurisdiction of the appeal, and it is therefore dismissed.
Appeal Dismissed.